Citation Nr: 1456698	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  07-31 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities due to service-connected diabetes mellitus.
 
2.  Entitlement to service connection for hypertension due to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from August 1957 to August 1965 and from July 1968 to July 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August and September 2006 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file.

In June 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
In December 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Board received the medical opinion in February 2014, and requested further clarification in March 2014 and July 2014.  The Veteran and his representative were provided copies of the opinions and afforded the opportunity to submit additional evidence and argument.






FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the upper extremities is aggravated by the service-connected diabetes mellitus.

2.  The Veteran's hypertension is aggravated by the service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy of the upper extremities, which he believes is related to his service-connected diabetes mellitus.  

The Veteran is currently service-connected for peripheral neuropathy of the lower extremities.  The Veteran is also service-connected for numbness in the upper extremities, which has been characterized as status post anterior cervical discectomy with minimal residual numbness.  The issue of whether ratings for peripheral neuropathy of the upper extremities and status post anterior cervical discectomy with minimal residual numbness results in pyramiding is downstream from the issue of entitlement to service connection, and thus, will not be discussed.

To prevail, the evidence must show that the peripheral neuropathy of the upper extremities is proximately due to or aggravated by the service-connected diabetes mellitus.  38 C.F.R. § 3.310.

The Veteran is competent to report numbness and pain in the upper extremities, but he lacks the medical education, training, or experience to offer opinions as to whether those symptoms are peripheral neuropathy and, if so, whether they are due to diabetes mellitus as opposed to his cervical discectomy or some other condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  An opinion as to the diagnosis and etiology of the Veteran's numbness requires competent medical evidence.  

There are competing medical opinions regarding whether the Veteran has a current diagnosis of peripheral neuropathy of the upper extremities.  VA medical opinions in September 2006, February 2008, November 2011, and August 2012, and VA medical expert opinions in February 2014, March 2014, and June 2014 indicate that the Veteran's symptoms do not support a current diagnosis of peripheral neuropathy of the upper extremities.  An August 29, 2007, VA treatment record; a February 2010 VA medical opinion; and an April 2013 private medical opinion indicate that the Veteran's symptoms support a current diagnosis of peripheral neuropathy of the upper extremities.  At worst, the medical evidence of record is in relative equipoise as to whether the Veteran has a current diagnosis of peripheral neuropathy of the upper extremities.  

There are also competing medical opinions regarding whether peripheral neuropathy of the upper extremities is due to or aggravated by the service-connected diabetes mellitus.  The February 2010 VA examiner opined, without rationale, that the current peripheral neuropathy of the upper extremities is less likely as not due to the service-connected diabetes mellitus.   The August 29, 2007, VA treatment record indicates, without rationale, that the peripheral neuropathy is due to his diabetes mellitus.  Both opinions lack probative value because they do not include a rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  The April 2013 private medical opinion indicates that it is at least as likely as not that peripheral neuropathy is aggravated by the Veteran's diabetes mellitus.  The rationale was that 50 percent of patients with diabetes mellitus suffer from peripheral neuropathy.  

Resolving any doubt in the Veteran's favor, the Veteran's peripheral neuropathy of the upper extremities is aggravated by the service-connected diabetes mellitus.  See 38 C.F.R. §§ 3.102; 3.310.

Service connection for peripheral neuropathy of the upper extremities is warranted.

Hypertension

The Veteran seeks service connection for hypertension, which he believes is related to his service-connected diabetes mellitus.  

To prevail, the evidence must show that hypertension is proximately due to or aggravated by the service-connected diabetes mellitus.  38 C.F.R. § 3.310.

The evidence shows that the Veteran has a current diagnosis of hypertension.

There are competing opinions regarding whether the Veteran's hypertension is due to or aggravated by the service-connected diabetes mellitus.  

VA medical opinions in February 2010, November 2011, and August 2012, and VA medical expert opinions in February 2014, March 2014, and June 2014 indicate that the Veteran's hypertension is not due to or aggravated by the service-connected diabetes mellitus.  The February 2010 opinion is afforded no probative value because the examiner did not provide a rationale.  See Monzingo, 26 Vet. App. at 105.  The rationale for the other opinions was that hypertension was diagnosed prior to diabetes mellitus and that there is no evidence of renal dysfunction.  These opinions provide sufficient rationale, but they do not address favorable evidence of record.  For this reason, their probative value is diminished.

An August 29, 2007, VA treatment record and an April 2013 private medical opinion indicate that the Veteran's hypertension is aggravated by the service-connected diabetes mellitus.  In April 2013, the Veteran's treating cardiologist explained that hypertension is one of the most common complications of diabetes mellitus and is the most prevalent cause of death for people with diabetes mellitus.  The Veteran's cardiovascular treatment records show increased incidents of heart problems following the clinical onset of diabetes mellitus.

After resolving any doubt in the Veteran's favor, the Veteran's hypertension is aggravated by the service-connected diabetes mellitus.  See 38 C.F.R. §§ 3.102; 3.310.

Service connection for hypertension is warranted.


ORDER

Service connection for peripheral neuropathy of the upper extremities is granted.
 
Service connection for hypertension is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


